KRUEGER, Judge.
Appellant was convicted of the offense of theft from the person alleged to have been committed so suddenly as not to allow time to make resistance, and his punishment was assessed as confinement in the state penitentiary for a term of three years.
Bill of exception number one reflects the following occurrence. Appellant filed a motion for a change of venue supported by his affi davit and that of his mother and his wife as compurgators. It appears that this application for a change of venue was controverted by the State on the ground that the affiants cannot be deemed proper persons to make said affidavits because of their bias in favor of the defendant; that they were interested in the matter in controversy and on account of their relationship with the defendant, Jim Burleson, they could *578not be deemed to be in a position to make the affidavits; and on the further ground that their means of knowledge of the matter stated by them in their said affidavits is insufficient to justify the statements contained therein. Upon the presentation of the motion and the controverting affidavit the court inquired of the appellant’s attorney if it were true that the compurgators were the mother and wife of the appellant, and upon receiving an affirmative answer, he overruled the application without hearing evidence — to which action of the court appellant excepted and brings the matter to this court for review. Art. 562, C. C. P., 1925, specifies two grounds upon which an application for a change of venue may be based. Both of the grounds were set forth in the application for a change of venue.
The main question presented for review is whether or not the court had a right to assume as a matter of law in the absence of testimony that the mother and wife of the appellant were not credible persons within the meaning of the statute. In the case of Jones v. State, 58 Texas Crim. Rep., 313, 125 S. W., 914, this court said: “A ‘credible person’ contemplates a person competent to give evidence and worthy of belief, and the mere fact that a person’s reputation for truth and veracity is attacked does not render him incompetent to make the affidavit (for information).” In the case of Anderson v. State, 56 Texas Crim. Rep., 360, the court said: “A credible witness is one who, being competent to give evidence, is worthy of belief.” That the compurgators were competent witnesses in favor of the appellant seems to be beyond question. Whether or not they were worthy of belief should be determined from the entire testimony. If the court after hearing the testimony had determined that their means of knowledge was not sufficient to support the statements made in their affidavits or that they were not worthy of belief, an entirely different question would have been presented and the appellant might not have had any grounds of complaint. But in the instant case the court without even interrogating the compurgators or without hearing any evidence whatever overruled the application for a change of venue on the ground no doubt that they were not credible persons within the meaning of art. 562, C. C. P., 1925. The fact that the compurgators were the mother and wife of the appellant did not within itself establish that they were not credible persons. It may be that if the court had heard all of the testimony, he may have concluded that the appellant was not entitled to a change of venue and his judgment thereon *579would not have been subject to review unless it was made to appear that he abused his discretion. But to deny him the opportunity of presenting his testimony in support of his application was a denial of a legal right to which he was entitled. See Smith v. State, 21 Tex. App., 277.
Having reached the conclusion that the court erred in overruling the application for a change of venue without hearing any evidence in support thereof was error, the judgment of the trial court is reversed and the cause remanded.

Reversed and remanded.

The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.